     Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 1 of 9 Page ID #:580



 1    J. Daniel Jung, Esq. (SBN 243436)
 2 ANDERSON & JUNG
   21600 Oxnard St., Suite 1030
 3 Woodland Hills, CA 91367
 4 (213) 927-6922
       Attorney for Julia G. Durward
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
      Julia G. Durward,                            Case No.: 2:19-CV-06371-GW (AGRx)
 9
10                Plaintiff,                      PLAINTIFF’S REPORT ON THE
11         v.                                     STATUS OF JURISDICTIONAL
12
                                                  DISCOVERY STATUS.
      One Technologies LLC, and DOES
13    1-50, inclusive,
14
           Defendants.
15
16
17    I.   INTRODUCTION AND PROCEDURAL HISTORY.
18         On December 20, 2019, the Court granted Plaintiff’s Motion for Leave to Do
19
      Jurisdictional Discovery. Plaintiff propounded the discovery within the limitations set by
20
21    the court’s December 20, 2019 order. Defendant timely responded, but provided little

22    factual information. Defendant promised to provide the needed factual information, only
23
      upon the entering into a protective order signed by this Court.
24
           On January 14, 2020, Defendant’s counsel sent a letter to Plaintiff’s counsel,
25
26    regarding the discovery requests. On January 24, 2020, Plaintiff, through counsel,
27
                                                           JURISDICTIONAL DISCOVERY STATUS REPORT
28                                                -1-
     Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 2 of 9 Page ID #:581



 1    responded. Counsel were unable to coordinate their schedules for a telephonic meet and
 2
      confer. However, in an email, Attorney Rothman stated that he would confer with his
 3
      client and discuss further with me. However, this did not occur and Plaintiff did not
 4
 5    receive his response until February 3, 2020 at 11:06 a.m.
 6
            Plaintiff intends to further meet and confer prior to status conference to try to
 7
      resolve some of the issues in dispute.
 8
 9
10    II.   DEFENDANT REFUSED TO ENTER INTO A REASONABLE
11
            PROTECTIVE ORDER BECAUSE THEY WISH TO EXCLUDE WILLIAM
12
            SILVERSTEIN FROM THIS LITIGATION.
13
14          Throughout this case, William Silverstein has been intimately involved in the
15
      litigation of this case. Mr. Silverstein has technical expertise in this area because he has
16
      been a software engineer for over thirty years. Mr. Silverstein has extensive experience in
17
18    spam litigation, as a pro per litigant.

19          Defendant, in its proposed protective order, insisted that Silverstein not be included
20
      in the litigation. I had attempted to meet and confer with Attorney Rothman on this issue,
21
      several emails were exchanged. Attorney Rothman, on January 29, 2020 stated that he
22
23    would discuss with his client our response and get back to me. I had heard nothing from
24    him until today’s deadline.
25
26
27
                                                             JURISDICTIONAL DISCOVERY STATUS REPORT
28                                                  -2-
     Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 3 of 9 Page ID #:582



 1         Despite Defendant’s protests, at no time did Plaintiff reveal information that
 2
      was not publically available. The information disclosed in Silverstein’s Declaration
 3
 4    (Dkt #19-1) is information readily available in the files of the Los Angeles
 5
      Superior Court.
 6
 7
 8    III. CONCLUSION
 9
           Silverstein has not revealed confidential information. Silverstein’s involvement is
10
      integral to the efficient prosecution of this lawsuit. Plaintiff hopes that the Court can
11
12    convince Defendant to provide the requested information to Plaintiff so that Plaintiff can
13    have a fair opportunity to establish jurisdiction over Defendant.
14
           Once Defendant provides the information, Plaintiff can determine if the responses
15
16    actually comply with the request.

17
18
19
      Dated:      February 2, 2020.
20
21
22
                                                          ANDERSON & JUNG
23
24                                                        /s/ J. Daniel Jung
                                                          J. Daniel Jung
25
26
27
                                                               JURISDICTIONAL DISCOVERY STATUS REPORT
28                                                  -3-
     Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 4 of 9 Page ID #:583



 1
 2    EXHIBIT A
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                  EXHIBIT A
27
                                                 JURISDICTIONAL DISCOVERY STATUS REPORT
28                                        -4-
      Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 5 of 9 Page ID #:584
From: "Rothman, Ari N." <ANRothman@Venable.com>
Subject: RE: Julia G. Durward v. One Technologies LLC, et al., USDC CA Central District, Case No. 2:19-cv-
         06371-GW-AGR / Protective Order for Jurisdictional Discovery Purposes
Date: Mon, February 3, 2020 11:06 am
To:      "Daniel \"Juin\" Jung" <daniel@andersonjung.com>
Cc:      "Chang, Witt W." <WWChang@Venable.com>,"Weintrop, Bryan"
         <BJWeintrop@Venable.com>,"Baber, Jane B." <JBBaber@Venable.com>,"Bill\ Silverstein"
         <andersonjung.com@sorehands.com>



Dear Daniel:



We conferred with our client and believe that the confidential information we intend to produce upon the entry
of a protective order responds to interrogatories three and four. We also believe that Bill Silverstein must not
have access to such confidential information. We also disagree that complaints are relevant to the jurisdictional
analysis and intend to stand by our objection to that requested discovery.



Ari



Ari N. Rothman, Esq. | Venable LLP
office +1 202.344.4220 | mobile U.S. +1 818.925.6114 | mobile worldwide +44 7452.382668

600 Massachusetts Avenue, NW, Washington, DC 20001
ANRothman@Venable.com | www.venable.com/ari-n-rothman




From: Rothman, Ari N.
Sent: Wednesday, January 29, 2020 20:22
To: 'Daniel "Juin" Jung' <daniel@andersonjung.com>
Cc: Chang, Witt W. <WWChang@Venable.com>; Weintrop, Bryan <BJWeintrop@Venable.com>; Baber, Jane
B. <JBBaber@Venable.com>; Bill Silverstein <andersonjung.com@sorehands.com>
Subject: RE: Julia G. Durward v. One Technologies LLC, et al., USDC CA Central District, Case No. 2:19-cv-
06371-GW-AGR / Protective Order for Jurisdictional Discovery Purposes



Dear Daniel:



We are discussing with our client the matters you raised in your email below. We will revert as soon as we have
our client’s positions regarding the matters at hand.



Ari
      Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 6 of 9 Page ID #:585


Ari N. Rothman, Esq. | Venable LLP
office +1 202.344.4220 | mobile U.S. +1 818.925.6114 | mobile worldwide +44 7452.382668

600 Massachusetts Avenue, NW, Washington, DC 20001
ANRothman@Venable.com | www.venable.com/ari-n-rothman




From: Daniel "Juin" Jung <daniel@andersonjung.com>
Sent: Friday, January 24, 2020 21:42
To: Rothman, Ari N. <ANRothman@Venable.com>
Cc: Chang, Witt W. <WWChang@Venable.com>; Weintrop, Bryan <BJWeintrop@Venable.com>; Baber, Jane
B. <JBBaber@Venable.com>; Bill Silverstein <andersonjung.com@sorehands.com>
Subject: Re: Julia G. Durward v. One Technologies LLC, et al., USDC CA Central District, Case No. 2:19-cv-
06371-GW-AGR / Protective Order for Jurisdictional Discovery Purposes



Hi Ari,



The below is in response to your letter that was sent to us.



1. The difference between interrogatories 3 and 4 is that they could be different if there are old customers that
had returned or if One
Technologies had considered renewals as signups are opposed to continuing customers.

2. The number of complaints regarding emails indicate knowledge of emails that are going into those areas. If
there are more complaints coming from an area, it implies that there are more emails going into an area. This
takes on greater importance where One Technologies claim that they cannot tell that which sales were from
which emails versus other marketing avenues.

3. Silverstein never disclosed confidential information. The information in the declaration regarding past
settlements and lawsuits clearly became
public information which he was permitted to disclose when he filed his lawsuit against
      /2018. Silverstein has had other settlement agreements with some of your other clients, which he has not
disclosed.



J. Daniel Jung



On Wed, Jan 22, 2020 at 4:20 AM Rothman, Ari N. <ANRothman@venable.com> wrote:

  Dear Daniel:
   Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 7 of 9 Page ID #:586
I am available today between 7:30 a.m. and 9:00 a.m., and 10:00 a.m. to 12:30 p.m., PST. I am also available
on Thursday morning PST but will need some advance notice.



As to substance, the only information we intend to mark as confidential is the number of One Technologies
existing and new customers, and gross sales. Our present intention is to include this information in a
confidential chart that we will attach to the interrogatory responses although our client is still considering that
option. Thus, although the chart will comprise much of the substantive information you requested, we will
not designate the discovery themselves as confidential. I will let you know if that changes. I also will confer
with our client about allowing your partners and employees to access and use the confidential information.



Allowing Silverstein to access the confidential information, given his already clear breach and disregard for
confidentiality obligations he owed to One Technologies, requires further discussion especially given that he
is not an attorney much less counsel of record and thus has no need for the information. Please be prepared to
address these issues, and explain why you need to use the confidential information described above for
purposes other than to make your personal jurisdictional arguments. We also sent you meet and confer
correspondence on January 14, 2020, to which we received no response but which is attached hereto again for
your convenience.



Would you please let me know when you are available to discuss these issues?



Thanks.



Ari



Ari N. Rothman, Esq. | Venable LLP
office +1 202.344.4220 | mobile U.S. +1 818.925.6114 | mobile worldwide +44 7452.382668

600 Massachusetts Avenue, NW, Washington, DC 20001
ANRothman@Venable.com | www.venable.com/ari-n-rothman




From: Daniel "Juin" Jung <daniel@andersonjung.com>
Sent: Wednesday, January 22, 2020 00:36
To: Rothman, Ari N. <ANRothman@Venable.com>
Subject: Re: Julia G. Durward v. One Technologies LLC, et al., USDC CA Central District, Case No. 2:19-
cv-06371-GW-AGR / Protective Order for Jurisdictional Discovery Purposes



Hi Ari,
     Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 8 of 9 Page ID #:587
  I want to strike the portions regarding William Silverstein not looking at the discovery requesr as well
  as anybody in our office. I'm assuming your going disagree and thus we can meet and confer this
  week. Additionally the portion regarding it's use for just the jurisdictional issues really makes no
  sense. When are you available to have a meet and confer?



  On Mon, Jan 20, 2020, 11:32 AM Rothman, Ari N. <ANRothman@venable.com> wrote:

    Dear Daniel:



    Would you please review the attached protective order and let us know if we may file it with your signature
    or whether you have any proposed revisions?



    Thanks,



    Ari



    Ari N. Rothman, Esq. | Venable LLP
    office +1 202.344.4220 | mobile U.S. +1 818.925.6114 | mobile worldwide +44 7452.382668

    600 Massachusetts Avenue, NW, Washington, DC 20001
    ANRothman@Venable.com | www.venable.com/ari-n-rothman


    ************************************************************************
    This electronic mail transmission may contain confidential or privileged information. If
    you believe you have received this message in error, please notify the sender by reply
    transmission and delete the message without copying or disclosing it.
    ************************************************************************


  ************************************************************************
  This electronic mail transmission may contain confidential or privileged information. If
  you believe you have received this message in error, please notify the sender by reply
  transmission and delete the message without copying or disclosing it.
  ************************************************************************


************************************************************************
This electronic mail transmission may contain confidential or privileged information. If
you believe you have received this message in error, please notify the sender by reply
transmission and delete the message without copying or disclosing it.
************************************************************************

Attachments:
untitled-[1].plain
 Size: 10 k
   Case 2:19-cv-06371-GW-AGR Document 51 Filed 02/03/20 Page 9 of 9 Page ID #:588
Type: text/plain
